United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Brooklyn Center, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-860
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2009 appellant filed a timely appeal from an October 17, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant established that he sustained an injury on December 11,
2006 in the performance of duty.
FACTUAL HISTORY
On January 25, 2007 appellant, then a 55-year-old computer assistant, filed a traumatic
injury claim (Form CA-1) alleging that on December 11, 2006 he sustained a low back, right
shoulder and neck injury. He lifted a computer monitor from the bottom shelf of a cart when he
started to lose his balance. Appellant set the computer down immediately, triggering back and

shoulder pain. He did not stop work. The Office adjudicated appellant’s claim as a minor,
uncontroverted case without time lost from work and authorized medical expenses up to
$1,500.00.
Appellant submitted treatment records dated December 13, 2006 through July 26, 2007
from Dr. Sheldon M. Osvold, a chiropractor, who treated appellant for neck, jaw, upper and
lower back and shoulder pain and headaches. On December 13, 2006 Dr. Osvold noted the
history that appellant experienced pain while moving a computer monitor at work. He thereafter
noticed pain in the right jaw, low back and shoulder aggravated by heavy lifting or twisting.
Dr. Osvold diagnosed cervical, thoracic, lumbar and sacrum and sacroiliac joint subluxations and
strains in the cervical, thoracic and lumbar back, sacroiliac region and rotator cuff. He opined
that the incident at work agitated appellant’s diagnosed conditions.
On February 9, 2007 Dr. Osvold determined that x-rays of the cervical, thoracic and
lumbar regions were necessary. A March 2, 2007 x-ray of the cervical spine revealed a mild left
list of the upper thoracic and cervical spines, mild head incline to the left, mild or moderately
diminished cervical lordosis, mild anterior carriage of the head, moderate degenerative disc
space narrowing from C4-5 through C6-7 with associated spondylosis and uncovertebral
arthrosis and moderate facet arthrosis. An x-ray of the thoracic spine revealed mild left
convexity of the mid to lower thoracic spine and mild right convexity of the upper thoracic spine
and mild degenerative disc space narrowing with associated anterior spondylosis. An x-ray of
the lumbar spine revealed approximately one centimeter discrepancy in the heights of the
femoral heads with associated moderate pelvic unleveling, mild lateral deviations through the
lumbar spine, a shifted thoracolumbar junction to the midline and mild facet arthrosis from L2-3
through L5-S1.
On June 24, 2008 Dr. Osvold stated that appellant was still experiencing regular shoulder
and hip pain which has caused him to wake from sleep. He opined that, based on duration and
intensity, appellant sustained permanent injuries. Dr. Osvold diagnosed subluxations of the
cervical, thoracic, and lumbar spine and of the sacrum and sacroiliac joints. He also diagnosed
sprain and strain of the cervical, thoracic and lumbar spine, sacroiliac region and bilateral rotator
cuff. Dr. Osvold submitted a duty status report indicating that appellant could not perform
regular work.
By letter dated September 8, 2008, the Office notified appellant that his claim was
adjudicated as a minor injury with no lost time from work. However, it was now required to
determine whether he sustained an employment injury on December 11, 2006. The Office
advised appellant that the medical evidence of record was insufficient to support his traumatic
injury claim and requested additional evidence.
In an October 3, 2008 report, Dr. Osvold described the December 11, 2006 incident
reiterated appellant’s complaint of pain to the low and mid back, neck and shoulders. He stated
that on December 13, 2006 appellant underwent usual orthopedic, neurological and chiropractic
tests indicating injuries consistent with the incident at work. Palpation of the cervical, thoracic
and lumbosacral spine indicated deep and superficial muscle hypertonicity, loss of range of
motion and palpatory tenderness. Dr. Osvold reported that in addition to the findings listed on
the radiology report, appellant had structural changes in his cervical, thoracic and lumbar

2

vertebra which included left lateral flexion at C4 and right lateral flexion of C6, with ipsolateral
rotation, T4-10 right lateral flexion with contralateral rotation and L1-2 left rotation, with pelvic
unleveling. He concluded that these x-rays showed evidence of vertebral subluxation.
Dr. Osvold attached a copy of the March 2, 2007 x-rays and a March 3, 2007 report which
summarized the x-rays. Although appellant had complaints in the past, none were as substantial
as those arising from the December 11, 2006 incident. Dr. Osvold diagnosed subluxations of the
cervical, thoracic, and lumbar spine and of the sacrum and sacroiliac joints. Due to the duration
of the pain following the injury, Dr. Osvold expected intermittent exacerbations of pain that may
require future care. He was also currently treating appellant for injuries related to a June 2008
automobile accident that aggravated his work-related injuries and resulted in additional injuries.
In an October 17, 2008 decision, the Office denied the traumatic injury claim. It found
that the December 11, 2006 incident occurred as alleged; however, appellant did not provide
sufficient medical evidence to establish injury. The Office noted that, because there was not a
diagnosis of a subluxation of the spine as demonstrated by x-ray, Dr. Osvold did not qualify as a
physician as defined under the Federal Employees’ Compensation Act.
LEGAL PRECEDENT
An employee seeking compensation under the Act1 has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,2
including that he is an “employee” within the meaning of the Act3 and that he filed his claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

the time, place and in the manner alleged.6 The employee must also submit evidence, in the form
of medical evidence, to establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
The term “physician” includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist and subject to regulation by the Secretary.9
ANALYSIS
The Office accepted that, on December 11, 2006, appellant lifted a computer monitor
from a cart at work and experienced pain. The issue is whether appellant established that he
sustained an injury causally related to the incident.
Appellant submitted treatment records from Dr. Osvold, a chiropractor. The Board notes
that a chiropractor is a physician as defined under the Act to the extent that the reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist.10 Under the Office’s implementing federal
regulations, a chiropractor may interpret his or her x-rays to the same extent as any other
physician.11 To be given any weight, the report must state that x-rays support the finding of
spinal subluxation.12
Dr. Osvold noted that he first treated appellant on December 13, 2006 and provided a
history of the December 11, 2006 incident accepted in this case. On February 9, 2007 he noted
that x-rays were necessary which were obtained on March 2, 2007. Based on x-rays of the
6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

Paul Foster, 56 ECAB 208 (2004). See 5 U.S.C. § 8101(2).

10

See 20 C.F.R. § 10.311(a).

11

Id. at § 10.311(c).

12

The Office will not necessarily require submittal of the x-rays but the report must be made available on request.

Id.

4

cervical, thoracic and lumbar regions, the chiropractor’s subsequent reports diagnosed spinal
subluxations. He diagnosed off-centering and misalignments in each of the regions for which
x-rays were obtained. The Office’s implementing federal regulations define subluxation as an
incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae which must be demonstrable on any x-ray film.13 For this reason, the Office
improperly determined that Dr. Osvold did not qualify as a physician under the Act.14 The
October 17, 2008 decision merely stated that the “chiropractor’s report did not diagnose a spinal
subluxation.” It is apparent that the Office did not conduct a thorough review of the evidence
submitted by Dr. Osvold. Based on the evidence as submitted, appellant has submitted a prima
facie claim of injury. There is no contradictory medical evidence of record.15 For this reason,
the case will be remanded to the Office for further development and a determination as to
whether appellant sustained an injury in the performance of duty on December 11, 2006.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

20 C.F.R. § 10.5(bb).

14

See Mary A. Ceglia, 55 ECAB 626 (2004) (as the chiropractor qualified as a physician under the Act, the
question was whether he provided sufficient evidence to establish the causal relationship between the diagnosed
subluxation and the accepted incident).
15

Compare Kathryn Haggerty, 45 ECAB 383 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2008 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
action in conformance with this decision.
Issued: November 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

